Citation Nr: 1739288	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

 Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel







INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps, in southwest Asia, Iraq and Afghanistan, from January 2004 to August 2007.  The Veteran is decorated, having received several ribbons and medals, including, but not limited to the following: a combat action ribbon-Afghanistan, a combat action ribbon-Iraq, and a Navy Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for left knee injury.

In September 2013, the Veteran waived his right to a hearing (VA Form 9, Appeal to the Board, received September 2013).  The Board denied the Veteran's claim in a September 2015 decision.  He appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a January 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the matter back for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded due to an inadequate medical nexus opinion.  A supplemental opinion is necessary.

The Veteran contends he has a left knee injury while in service, stationed in Kaneohe Bay, Hawaii.  Per the Veteran, the unit was undergoing fast rope training from helicopters for an upcoming deployment to Iraq.  After jumping out of the helicopter, his left knee twisted the wrong way on impact, leaving him incapable of walking without assistance.  Since then, he asserts he has recurrent challenges with mobility, weakness, stiffness, swelling, tenderness, pain and weight bearing due to that injury.  The Veteran experiences flare-ups, where he reports being unable to full straighten his leg or ambulate well. 

A VA examination and opinion was obtained in October 2011.  The examiner diagnosed the Veteran with left knee patellofemoral syndrome.  During the examination, the left knee stability tests were within normal limits for: anterior and posterior cruciate ligament, medial and lateral collateral ligaments and the medial and lateral meniscus.  X-rays of the left knee taken during the VA examination showed no evidence for fracture or other significant bone, joint, subluxation, or soft tissue abnormality. 

The examiner opined the current left knee condition is less likely than not a "continuation of" the complaints shown while in military service.  The examiner cited in-service treatment records indicating the Veteran sustained a lateral knee ligament (LCL) sprain in 2005; where the Veteran was seen by a medical professional on four separate occasions for his left knee ligament sprain; October 13, 17, 20, and 27 of 2005.  He returned to full duty on October 17, 2005.  No other problems were recorded in the medical record.  At discharge, in May 2007, the Expiration of Term of Service physical (ETS) did not show any problems with the lower extremities.  

In January 2017, the Court issued a Memorandum Decision, finding the VA examiner provided an inadequate medical nexus opinion.  (See CVAC Decision, 47; also Barr v. Nicholson, 21 Vet.  App. 303, 311 (2007)).  Per the Court, the examiner used an incorrect nexus standard.  While the examiner opined as to whether the current disability was "a continuation of" the Veteran's in-service injury, the legal standard is whether the in-service injury 'resulted in' the current injury or, whether there is a "'causal relationship' between the current disability and the injury in-service.  (CVAC Decision, 47; also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.  Cir. 2004) (to establish service connection, a veteran must show "a causal relationship between the present disability and the disease or injury incurred or aggravated during service"); 38 C.F.R. § 3.303 (2016) (defining service connection as meaning that "a particular injury or disease resulting in disability was incurred coincident with service").  The Court noted that the current disability need not be the same disability shown in service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 C.F.R. § 3.303(d).  Alternatively, the current disability may also be service connected if it is proximately due to, or aggravated by, a service connected condition.  38 C.F.R. § 3.310(a) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). Therefore, a supplemental VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA supplemental opinion assessing the etiology of the Veteran's left knee injury. If the October 2011 examiner is unavailable, obtain an additional VA examination. The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the prior examination and should note that review in the report. If a new examination is provided, the examiner should take a complete history from the Veteran. 

The examiner should specifically opine as to:

a. What are the current left knee diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current condition and the injury sustained in service?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

a. During the VA examination, the Veteran stated that his LCL left knee ligament sprain occurred from fast rope training out of a helicopter. On impact, the Veteran's left knee twisted inward. At the VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain. He noted experiences flare-ups as often as seven times per week and each time lasting for seven days. On a one to ten point scale, the Veteran reported the severity is at a seven. He has to limp to ambulate. His treatment is Naproxen 500mg, elevation with knee brace and light duty work. The examiner should assume the Veteran's statement is credible for the purposes of this opinion.

b. Service treatment records from October 2005 that indicates the Veteran sought medical care for his left knee ligament sprain October 13, 17, 20, and 27 of 2005. Despite returning to full active duty on October 17, 2005, he returned for treatment on two additional occasions.  While the Veteran reported several conditions on his separation examination in May 2007, he made no reference to the knee, and no lower extremity disorder was found.  Similarly, during hospitalization for a mental health condition in March and April 2007, the records note that he did not have any diagnosed medical conditions at this time.  

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

2. After completion of the requested development, re-adjudicate the Veteran's claim for service connection for a left knee injury. If the claim is not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

